Citation Nr: 0933948	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1961 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which denied the Veteran's petition to reopen his 
previously denied claims for service connection for migraine 
headaches and vertigo based on a lack of new and material 
evidence.  

These claims were first considered and denied by the RO in a 
June 2002 rating decision.  The Veteran did not timely appeal 
that earlier decision; therefore, it became final and binding 
on him based on the evidence then of record.  
See U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Nevertheless, 
the Board's March 2007 decision reopened both claims on the 
basis of new and material evidence and remanded this case to 
the RO, via the Appeals Management Center (AMC), for further 
development.

Thereafter, in June 2008, the Board issued a decision denying 
the Veteran's claims for service connection for migraine 
headaches and vertigo on the merits.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2009 order, granting a joint 
motion, the Court vacated the Board's decision and remanded 
this case to the Board for further development and 
readjudication in compliance with directives specified in the 
joint motion.  Significantly, the joint motion indicates the 
RO has failed to comply with the Board's prior March 2007 
remand directives, and in turn the Board also failed to 
ensure compliance with those directives.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to ensure 
compliance (or at the very least substantial compliance) with 
remand instructions constitutes error and will warrant the 
vacating of a subsequent Board decision.  Id.  See also 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

So although, regrettably, again remanding this case will 
result in additional delay in deciding this appeal, a remand 
is required to ensure compliance with both the Court's May 
2008 order and associated joint motion, and the Board's prior 
March 2007 remand directives.

The remand will again be via the AMC.


REMAND

According to the joint motion, VA needs to:  1) obtain 
disability records from the Social Security Administration 
(SSA); 2) request that a private treating neurologist, Dr. 
L.C., provide the medical rationale for his October 2003 and 
April 2007 opinion statements; and 3) arrange for the Veteran 
to undergo a VA compensation examination by an ear, nose and 
throat (ENT) specialist and/or neurologist for an opinion 
regarding whether the Veteran's migraine headaches and 
vertigo are attributable to any acoustic trauma that he 
sustained in service.

Concerning the outstanding SSA records, the Veteran's April 
2004 statement in support of his claims indicates he has 
received disability benefits from this other Federal agency 
for his migraine headaches and vertigo.  VA has a duty to 
assist him in obtaining these additional records.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).  See also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997); Murincsak v. Derwinski, 2 Vet. App. 363 (1992)..

In his October 2003 and April 2007 letters, Dr. L.C. stated 
the Veteran's headaches and vertigo were caused by loud noise 
in the military.  This opinion was apparently based on the 
Veteran's self-reported history, but further clarification is 
needed in this regard.  Following the Board's prior March 
2007 remand, the RO failed to request this clarification and, 
instead, sent Dr. L.C. a letter in June 2007 limited to 
requesting copies of the Veteran's treatment records, 
including findings and diagnoses for treatment.  But a 
medical explanation is still needed for this doctor's opinion 
insofar as the rationale and bases, including medical 
treatises relied on.

A VA compensation opinion also is needed for an opinion from 
an ENT specialist and/or neurologist regarding whether the 
Veteran's migraine headaches and vertigo are etiologically 
linked to any acoustic trauma that he sustained during his 
military service.  According to the joint motion, the April 
2004 and November 2007 VA compensation examinations and 
opinions were inadequate.  38 C.F.R. § 4.2.

Regarding the etiology of these conditions, in an April 2004 
letter the Veteran said he was a tank mechanic and, in that 
capacity, was exposed to loud noise without the benefit of 
ear protection.  His DD Form 214 confirms his 
military occupational specialty (MOS) was a track vehicle 
mechanic.  He said he began having dizzy spells in May 1963 
while stationed in Germany, and that he fell in June 1963 and 
hit the back of his head and was in the infirmary for two 
weeks.  He also claims that, after that, he began having 
headaches and was put on light duty restriction until he was 
discharged from the military in December 1963.  
His service treatment records (STRs) indicate he hit the back 
of his head in August 1963 and was treated at an aid station 
at Fort Irwin, California.  

The Veteran's STRs, however, are unremarkable for any 
indication of migraine headaches or vertigo during service.  
At the October 1963 physical examination given prior to his 
separation from service, he denied having frequent or severe 
headaches and denied any dizziness (see the Report of Medical 
History).  In January 1985, he filed a claim for nonservice-
connected pension benefits and indicated he had had migraine 
headaches since 1980 (see his VA Form 21-526), so starting 
years after his military service had ended.  Attached to that 
claim application, he provided a copy of an April 1983 
discharge summary from Latrobe Area Hospital indicating he 
had a history of severe headaches with vertigo.  

The April 2004 VA compensation examiner, a certified 
physician's assistant, stated that he did not have any 
knowledge of a relationship between loud noise exposure and 
migraine headaches or vertigo.  He suggested that if a 
further opinion was needed, an ENT specialist should evaluate 
the Veteran and provide this opinion.  In response to that 
suggestion, the Board's March 2007 remand directed that the 
RO/AMC afford the Veteran a VA examination with an ENT 
specialist to assess whether his migraine headaches and 
vertigo are related to his military service, including in 
particular to acoustic trauma.  Accordingly, the RO/AMC 
arranged for a VA examination in November 2007, but it was 
conducted by the same physician's assistant that had earlier 
examined the Veteran in April 2004.  At the conclusion of the 
November 2007 evaluation, this examiner reiterated that he 
had no evidence to conclude the Veteran's migraine headaches 
were probably or even 50/50 at least as likely as not due to 
acoustic trauma in service.  This examiner further concluded 
that he could not render an opinion without resorting to mere 
speculation and again suggested that "a neurologist could 
possibly give an informative opinion."

So subsequent to that November 2007 VA examination, the 
Veteran was scheduled for another VA examination with an ENT 
specialist at the local VA Medical Center (VAMC) in 
Pittsburgh to determine whether the migraine headaches and 
vertigo are related to the Veteran's military service, 
including, again, in particular to acoustic trauma.  But 
later in November 2007, the Veteran indicated he was 
physically unable to report for this ENT examination because 
he was unable to ride in a vehicle long enough to make the 
trip to Pittsburgh as a result of multiple medical 
conditions, including vertigo, migraine headaches, and kidney 
problems.  So, instead, he requested that a determination on 
his claims be made from the medical records and recent VA 
examinations already on file.  See November 2007 report of 
contact.  That, however, notwithstanding, the joint motion 
indicates the Board should again remand this case so the 
RO/AMC can obtain a medical opinion by a physician with 
appropriate expertise, including especially an ENT specialist 
and/or neurologist, to determine whether the Veteran's 
migraine headaches and vertigo are attributable to any 
acoustic trauma that he sustained in service, 
as he is alleging.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's SSA records, including 
all medical records that formed the basis of any 
decision rendered by that agency.  If these 
requested records are unavailable, or the search 
for them otherwise yields negative results and 
further attempts to obtain these records would be 
futile, this must be documented in the claims file 
and the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  Send another letter to Dr. L.C., the private 
neurologist, this time asking that he provide the 
rationale and bases, including any medical 
treatises relied on, for his October 2003 and 
April 2007 opinions that the Veteran's migraine 
headaches and vertigo were caused by exposure to 
loud noise in the military.  

3.  Schedule the Veteran for a VA compensation 
examination with an ENT specialist and/or 
neurologist for a medical opinion concerning 
whether it is at least as likely as not (50 
percent probability or greater) the Veteran's 
migraine headaches and vertigo are etiologically 
linked to his military service, including in 
particular to any acoustic trauma such as from 
exposure to loud noise.  

In making this determination, the VA examiner is 
asked to consider Dr. L.C.'s October 2003 and 
April 2007 letters and any other evidence received 
from Dr. L.C. in support of his opinion in those 
letters.  The VA examiner is also asked to provide 
the rationale and bases for his or her opinion, 
including any medical treatises relied on.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

The claims file, including a complete copy of this 
remand, must be made available to the examiner for 
review of the pertinent medical and other history.  
All necessary diagnostic testing and evaluation 
should be done, and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

*If, for whatever reason, the Veteran is 
physically unable to report for this examination 
with an ENT specialist and/or neurologist 
(as he was unable to when previously scheduled for 
this type of examination), then still obtain this 
necessary medical opinion from the ENT specialist 
and/or neurologist based on his review of the 
relevant evidence in the file.  That is to say, 
this opinion is needed regardless of whether there 
is an actual examination.

4.  Then readjudicate the claims in light of any 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



